Citation Nr: 1711928	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-11 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disability; to include posttraumatic stress disorder (PTSD), bipolar disorder, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from April 1975 to June 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which in pertinent part, reopened a previously denied claim for entitlement to service connection for PTSD but confirmed and continued the denial of the underlying claim.  The Veteran appealed the denial of his claim. 

In June 2014, the Board determined that new and material evidence had been received to reopen the previously denied claim for entitlement to service connection, expanded the issue on appeal to an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the underlying matter to the Agency of Original Jurisdiction (AOJ) for additional development.

When the case was most recently before the Board in September 2015 it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The September 2015 remand, in pertinent part, instructed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  It was specifically instructed that the examiner should identify all psychiatric disabilities, to include whether the Veteran meets the criteria for a diagnosis of PTSD.  The examiner was also instructed to determine whether it is at least as likely as not that any diagnosed psychiatric disability began in or is causally related to service, or whether it is proximately due to or aggravated by his service-connected disability.  It was noted that the examiner should provide a complete rationale for all stated opinions.  [The September 2015 remand also instructed the AOJ to undertake all development effort to corroborate the Veteran's stressors.  A review of the record reflects that in April 2016, the Veteran's stressor involving the murder of Lance Corporal C.M. was confirmed.]  

The Veteran underwent a VA examination in April 2016.  The report of that examination stated that the Veteran did not meet the criteria for a diagnosis of PTSD, but he did meet the criteria for a diagnosis of unspecified schizophrenia spectrum and other psychotic disorder.  The examiner noted that the Veteran's unspecified schizophrenia spectrum and other psychotic disorder was less likely than not related to his active service.  The examiner appeared to support the opinion with the following rationale:  the Veteran first received treatment for related symptoms in 1995, which was 18 years after his discharge from service.

Initially, the Board notes that the examiner provided no opinion as to whether the Veteran's unspecified schizophrenia spectrum and other psychotic disorder is proximately due to or aggravated by service connected disability, as specifically requested in the Board remand.  Therefore, the AOJ did not accomplish the objectives set forth in the September 2015 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required for a medical opinion which addresses the above.  

Moreover, as noted above, the remand instructed that the examiner provide a complete rationale for all stated opinions.  The Board finds that the stated reason for the opinion against the claim (that the Veteran first received treatment for his symptoms 18 years after service discharge) is insufficient.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that merely noting the delayed onset of psychiatric symptoms, without more, does not provide a context or explanation for the conclusion that the Veteran's current unspecified schizophrenia spectrum/other psychotic disorder is unrelated to his military service.  As such, on remand the examiner can provide a more complete rationale.

Additionally, as the Veteran has additional diagnoses of depression (found in November 2010 and November 2012 VA treatment records) and bipolar disorder (found in December 2012 VA treatment records) during the period of the claim, and there is no medical opinion of record addressing the etiology of these diagnoses, additional medical opinions are warranted.

The Veteran's VA treatment records reflect that the Veteran receives vocational rehabilitation counseling through VA.  However, a review of the record reflects that the Veteran's vocational rehabilitation file is not in the claims file.  Importantly, the Court of Appeals for Veterans Claims has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the Veteran's claim on appeal.  38 C.F.R. § 3.159 (c) (2016).  Therefore, the Veteran's vocational rehabilitation records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation file and associate it with the claims file.

2.  Return the claims file, to include a copy of this remand, to the April 2016 VA examiner, in order to obtain an addendum opinion report.  The claims file must be made available to the examiner and the examiner must indicate that the claims file has been reviewed. 

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's depression (diagnosed in a November 2010 and November 2012 VA treatment records) and/or bipolar disorder (diagnosed in December 2012 VA treatment records) began during service or is/are causally related to service.

The examiner should provide an opinion as to whether is it at least as likely as not (a 50 percent or better probability) that any currently diagnosed psychiatric disability, to include schizoaffective disorder, diagnosed at the May 2010 VA examination; depression, diagnosed in a November 2010 and November 2012 VA treatment records; bipolar disorder, diagnosed in December 2012 VA treatment records; and/or, unspecified schizophrenia spectrum/other psychotic disorder is/are caused or aggravated by a service-connected disability.

A complete rationale for any opinion offered must be provided.  In this regard, the examiner must provide a more complete explanation for the April 2016 opinion that the unspecified schizophrenia spectrum and other psychotic disorder is less likely than not related to service.

If the April 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the requested opinions/rationales.  If a new VA examination needs to be conducted in order to obtain the requested opinions/rationales, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions. 

2.  Readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



